Detailed Action1
Election/Restriction
Claims 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups and species, there being no allowable generic or linking claim. 
Applicant timely traversed the restriction (election) requirement in the reply filed on April 1, 2021.
The traversal between groups I and II & III is on the ground(s) that there is not a serious search burden to examine all groups.  This argument lacks merit because applicant provides no evidence or arguments beyond this conclusory statement to overcome the reasoning presented in the restriction that a search burden did exist because of different areas of search and different categories of invention.  The restriction requirement between Group I and II is still deemed proper and is therefore made FINAL.

America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Interpretation
Claim 1 contains the term local hard zone.  Applicant has acted as their own lexicographer as it relates to the term local hard zones.  Paragraph [0009] of the specification defines a local hard zone as “a region of a raceway in which significantly higher roller loading occurs compared to the adjacent areas in that same raceway.”  This section explicitly puts the term local hard zone in quotation marks, further showing a specific intent to define the term.  

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 15 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites identifying a number of local hard zones.  Claim 1 then later recites removing material from a local hard zone.  It is unclear if the claim is introducing a new local hard zone, of the second hard zone is one of the previously introduced number of local hard zones.  Claim 1 should be amended to introduce ‘one or more local hard zones’ and then recite removing material from ‘the one or more local hard zones’ or the like.  Claim 1 further again refers to outside a local hard zone.  This is improper antecedent basis and should be amended to ‘the one or more local hard zone.’  
Claim 4 also improperly re-introduced the term local hard zone.
Claim 3 recites the surface is a flange face.  As noted above, applicant explicitly defined a local hard zone as being regions on the surface of a “raceway.”  See specification [0009].  This precludes the surface being a flange face.  While paragraph [0025] does recite this embodiment, applicant may not walk back an explicit definition of a term.  Claim 3 is therefore inconsistent with the specification.  See MPEP 2177.03.  Applicant may separately claim identifying a region of a flange experiencing uneven loads and the recite machining this segment, but applicant cannot do so using the term local hard zone.  
Claims 2, 5-7 and 15 are rejected based on their dependence

The following is a quotation of 35 U.S.C. 112(a):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
MPEP 2164.01 states that the test of enablement is whether undue experimentation would be needed to practice the invention.  The MPEP lays out eight factors to consider whether the level of experimentation would be undue.  These factors are: (A) the breadth of the claims; (B) the nature of the invention; (C) the state of the prior art; (D) the level of one of ordinary skill; (E) the level of predictability in the art; (F) the amount of direction provided by the inventor; (G) the existence of working examples; and (H) the quantity of experimentation needed to make or use the invention based on the context of the disclosure.  See MPEP 2164.01(a) citing In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988).
Claim 3 recites identifying areas of uneven wear on a bearing flange surface.  This is the breadth of the claim.  The nature of the invention is machining wind turbine bearings.  The prior art does not appear to discuss how to identify areas of uneven flange load, rather the prior art confines itself to uneven raceway loads.  The level of ordinary skill would be an aerospace, mechanical, or materials engineer with 3-5 years of experience in bearings.  The level of predictably in the art is admittedly high.  Turning now to the most relevant factors, the amount of direction and existence of working examples, the specification provides enablement for claim 1 by stating that finite element analysis can be used to identify areas of uneven load in a raceway.  See Specification [0010] and [0044]-[0047].  But the language in those sections explicitly uses the term local hard zones which the specification defines as bearing raceway regions.  Thus, the enablement for these features do not extend to how uneven loads in flanges would be found, or 

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) in view of U.S. 2003/0021504 to Tibbits.
Claim 1 recites a method of machining a bearing ring of a wind turbine.  AAPA teaches that wind turbines have bearings that must be machined to final tolerances.  See applicant’s published specification [0003]-[0005].  AAPA does not teach the recites steps of identifying a number of local hard zones and then removing material from the surface such that [the] thickness in [the] local hard zone is less than…outside.  But it would have been obvious to modify AAPA to perform these steps in view of Tibbits.
Turning back to the rejection, Tibbits teaches that bearings often have un-even loading that lowers bearing lifespan.  See Tibbits [0004].  This would include wind-turbine bearings.  
It is obvious to apply a known technique to a known product or method, ready for improvement, to yield predictable results.  See MPEP 2143(D).  In this case, it would have been obvious to modify AAPA to use the process of Tibbits to perform the two steps of the method, rather than standard final machining to obtain the benefit of longer bearing life.  Regarding claim 2, Tibbits teaches machining a raceway.  
Claim 4 recites that the position of a local hard zone relates to the position of a rotor blade relative to the bearing ring.  Tibbits teaches that loads are uneven based on the location of the load force relative to the bearing ring.  See Tibbits [0029]-[0032] and Figs. 2-4.  When applied to a wind turbine, one of ordinary skill would understand the load location relates to the position of the rotor blades, as their weight constitutes a major load force. Claim 5 recites determining a machining depth profile.  Tibbits teaches calculating the proper eccentricity, which in turn would require calculating the machining depth profile.  See Tibbits [0033]-[0038].  Regarding claim 6, Tibbits teaches that the eccentricity is calculated to compensate for the load.  See Tibbits [003]-[0038].  Since the load when Tibbits is combined with AAPA is that of the rotor loading values, the features of the claim are taught.  Finally, the eccentricity correction of Tibbits is an angular correction of the surface in the local hard zone as recited in claim 7.
Regarding claim 15, it would have been obvious as a matter of common sense to use a computer program to execute the process of claim 1.

Claim 3 is not rejected over the prior art at this time.  Patentability is withheld pending resolution of 112 rejections, as admissions to overcome these rejections may affect prior art status.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is 571-270-3257. The 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726








    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct claim quotations are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art at the time the invention was filed.”